DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 09/01/2021.
	Claims 1-19 are pending.
	Claim 1 is currently amended.
	Claims 1-19 are currently under consideration.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The response filed 08/02/2021 has introduced NEW MATTER into the claims.  
As presently amended claim 1 recites that “said nutrient broth defined in JIS 2801:2010 comprises a beef extract peptone and sodium chloride, dissolved in water”.  Thus, the claim broadly encompasses that the nutrient broth defined in JIS 2801:2010 comprise beef extract peptone and sodium chloride dissolved in water, which was not previously encompassed by the claims or the specification as originally filed.  
The response did not point out where support for currently amended claim 1 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).
As presently amended, the claims now recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the presently amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification or claims, as filed, or remove these limitations from the claims in response to this Office Action.


Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) and alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Nariyuki (PCT/JP2014/051995)(citations made to US 2015/0327823 as English language equivalent)(IDS References).
Nariyuki teaches a radiation imaging apparatus comprising a hydrophilized portion provided on at least a portion of an outer surface of the radiation imaging apparatus, wherein the hydrophilized portion contains a hydrophilic polymer and an antibacterial agent, and wherein a water contact angle of a surface of the hydrophilized portion is equal to or less than 30° (see entire document, for instance, claim 1).  The device has a surface roughness Ra of the surface of the hydrophilized portion is 2 μm to .  
Response to Arguments
	Applicant argues in the remarks filed 08/02/2021 that the prior art neither suggests not discloses the properties nor the intended use of the instant claim, wherein Applicant discusses the particular characteristics of the composition when the composition is measured using a particular extraction method and under particular conditions (which Applicant asserts are general conditions).  Applicant’s arguments are not found persuasive.  It is noted that the prior art teaches all of the required structural limitations of the instant claims, wherein it is only the properties of the composition when placed within the particular extraction testing under specific conditions that Applicant appears to believe are not taught by the prior art.  This is not a persuasive argument since a product cannot be separated from its properties, therefore, if the structural aspects of the invention are sufficiently taught and described in the claims, and the prior art teaches the required components as instantly claimed, the composition of the prior art would have the same properties as the instant invention if placed in similar conditions.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Further, MPEP 2112 states: ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” If Applicant is attempting to claim a product by process, that should be made clear, however, it is further noted that even if the claims are intended to be a product by process, MPEP 2113 states that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps", and “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is noted that Applicant is merely asserting that the prior art does not have the instantly claimed properties under the conditions identified.  It is worthy of note that In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”, and that “[t]he arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariyuki (PCT/JP2014/051995)(citations made to US 2015/0327823 as English language equivalent)(IDS References).
Nariyuki teaches a radiation imaging apparatus comprising a hydrophilized portion provided on at least a portion of an outer surface of the radiation imaging apparatus, wherein the hydrophilized portion contains a hydrophilic polymer and an antibacterial agent, and wherein a water contact angle of a surface of the hydrophilized portion is equal to or less than 30° (see entire document, for instance, claim 1).  The device has a surface roughness Ra of the surface of the hydrophilized portion is 2 μm to 15 μm (see entire document, for instance, claim 2). The hydrophilized portion contains lubricant particles having an average particle size of 6 μm to 10 μm (see entire document, for instance, claim 3).  The hydrophilized portion has an average thickness of 1 μm to 10 μm (see entire document, for instance, claim 5).  The antibacterial agent is present in an amount of 0.001% by mass to 5% by mass with respect to a total mass of the hydrophilized portion and is selected from the group consisting of ceramic particles carrying silver and silver particles (see entire document, for instance, claims 9 and 13). Nariyuki further teaches that the silver can be silver with a calcium phosphate based support and/or silver with a zeolite based support (see entire document, for instance, [0081]-[0084]).  The hydrophilized portion is provided on a portion which comes into contact with a subject at the time of imaging (see entire document, for instance, claim 14).  The device is a portable radiation imaging apparatus, and the hydrophilized portion is provided on at least a surface which is irradiated with radiation (see entire document, 
Nariyuki, while teaching the use of all of the instantly claimed components in their claimed orientations, does not exemplify in an example or a singular claim all of the claimed elements.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the components taught by Nariyuki in the manner taught by Nariyuki to arrive at a composition within the scope of Nariyuki, which also reads upon the instantly claimed medical instrument.  One would have been .  
Response to Arguments
Applicant argues in the remarks filed 08/02/2021 that the prior art neither suggests not discloses the properties nor the intended use of the instant claim, wherein Applicant discusses the particular characteristics of the composition when the composition is measured using a particular extraction method and under particular conditions (which Applicant asserts are general conditions).  Applicant’s arguments are not found persuasive.  It is noted that the prior art teaches all of the required structural limitations of the instant claims, wherein it is only the properties of the composition when placed within the particular extraction testing under specific conditions that Applicant appears to believe are not taught by the prior art.  This is not a persuasive argument since a product cannot be separated from its properties, therefore, if the structural aspects of the invention are sufficiently taught and described in the claims, and the prior art teaches the required components as instantly claimed, the composition of the prior art would have the same properties as the instant invention if placed in similar conditions.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Further, MPEP 2112 states: ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” If Applicant is attempting to claim a product by process, that should be made clear, however, it is further noted that even if the claims are intended to be a product by process, MPEP 2113 states that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps", and “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, it is noted that with regard to the functional limitations in the instant claims that MPEP 2183(D), citing In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971) states: “where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove 
It is noted that Applicant is merely asserting that the prior art does not have the instantly claimed properties under the conditions identified.  It is worthy of note that MPEP 716.01(c)(I) and (II) state “[o]bjective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”, and that “[t]he arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 (all claims currently under consideration) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,883,839, optionally in view of Nariyuki (PCT/JP2014/051995)(citations made to US 2015/0327823 as English language equivalent)(IDS References). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘893 teaches a radiation imaging apparatus comprising a hydrophilized portion provided on at least a portion of an outer surface of the radiation imaging apparatus, wherein the hydrophilized portion contains a hydrophilic polymer and an antibacterial agent, and wherein a water contact angle of a surface of the hydrophilized portion is equal to or less than 30°, where the hydrophilized portion contains lubricant particles having an average particle size of 6 μm to 10 μm (see entire document, for instance, claim 1).  The device has a surface roughness Ra of the surface of the hydrophilized portion is 2 μm to 15 μm (see entire document, for instance, claim 2). The hydrophilized portion has an average thickness of 1 μm to 10 μm (see entire document, for instance, claim 3).  The antibacterial agent is present in an amount of 0.001% by mass to 5% by mass with respect to a total mass of the hydrophilized portion and is selected from the group consisting of ceramic particles .  
It is noted that any of the elements which may not be expressly taught by the patented claims are made up for by the teachings of Nariyuki, wherein the teachings of 
Response to Arguments
	Applicant argues in the remarks filed 08/02/20201 that for the same reasons that Applicant believes the art rejections are improper, that the double patenting rejection is improper.  Applicant’s argument is not found persuasive as can be seen in the response to Applicant’s arguments above, and therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.